UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1439


ERICK DANILO MARTINEZ GONZALEZ,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: September 30, 2021                                Decided: November 4, 2021


Before QUATTLEBAUM and RUSHING, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Jay S. Marks, LAW OFFICES OF JAY S. MARKS, LLC, Silver Spring, Maryland, for
Petitioner. Brian Boynton, Acting Assistant Attorney General, Anthony P. Nicastro,
Assistant Director, Matthew B. George, Senior Litigation Counsel, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Erick Danilo Martinez Gonzalez, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (“Board”) dismissing his appeal

from the immigration judge’s (“IJ”) decision denying Gonzalez’s applications for asylum,

withholding of removal, and protection under the Convention Against Torture (“CAT”).

We deny the petition for review.

       We have reviewed the administrative record, including the transcript of the merits

hearing and all supporting evidence, and considered the arguments pressed on appeal in

conjunction with the record and the relevant authorities. We first conclude that the record

evidence does not compel a ruling contrary to any of the agency’s factual findings, see 8

U.S.C. § 1252(b)(4)(B), and that substantial evidence supports the IJ’s dispositive ruling,

affirmed by the Board, that Gonzalez failed to show the requisite nexus to a protected

ground. See Cortez-Mendez v. Whitaker, 912 F.3d 205, 209 (4th Cir. 2019) (“Whether a

person’s persecution shares a nexus with his alleged protected ground is a question of fact

entitled to deference and reviewed for clear error.”).

       With regard to the denial of Gonzalez’s claim for CAT relief, we conclude that: (1)

substantial evidence supports the relevant factual findings, see Nasrallah v. Barr, 140 S.

Ct. 1683, 1692 (2020); and (2) the agency committed no legal error in its adjudication of

Gonzalez’s CAT claim. Lastly, we conclude that the Board did not err in determining that

the IJ’s decision did not need to be vacated because the IJ listed the incorrect charge of

removability on the first page of the decision.



                                             2
       Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Gonzalez (B.I.A. Mar. 22, 2021). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            3